          Case 1:18-cv-04811-JGK Document 26 Filed 09/19/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SECURITIES AND EXCHANGE COMMISSION,
                                                            Case No. 1:18-cv-04811-JGK
                         Plaintiff,

        vs.

 WOOJAE (STEVE) JUNG,

                Defendant, and



 SUNGROK HWANG,

 Relief Defendant.




  PLAINTIFF SEC’S RULE 41(a)(1)(A)(i) NOTICE OF VOLUNTARY DISMISSAL
 OF ITS UNJUST ENRICHMENT CLAIM AGAINST RELIEF DEFENDANT HWANG

       Plaintiff Securities and Exchange Commission (“SEC”) respectfully submits, in

accordance with Fed. R. Civ. P. 41(a)(1)(A)(i), the following notice of voluntary dismissal as to

the Third Claim for Relief alleged in its complaint, which asserts an action for unjust enrichment

against relief defendant Sungrok Hwang:

       On May 31, 2018, the SEC filed its complaint in this civil enforcement action. Dkt. No.

1. The SEC’s first and second claims for relief alleged that defendant Woojae (Steve) Jung

violated the antifraud provisions of the federal securities laws by engaging in illegal insider

trading. Id. at ¶¶ 140-152. On September 19, 2019, the commissioners of the SEC approved a

proposed settlement with defendant Jung, and counsel for the SEC has concurrently filed with

the Court Jung’s executed consent and a proposed final judgment as to Jung memorializing the

authorized settlement.


                                                 1
          Case 1:18-cv-04811-JGK Document 26 Filed 09/19/19 Page 2 of 3



       The SEC’s complaint alleged a third claim for relief – unjust enrichment – against relief

defendant Hwang. Relief defendant Hwang has not answered the SEC’s complaint, nor has he

moved for summary judgment. The SEC hereby submits this notice of voluntary dismissal with

respect to its unjust enrichment action against relief defendant Hwang in accordance with Fed. R.

Civ. P. 41(a)(1)(A)(i).

  Dated: September 19, 2019                          Respectfully submitted,


                                                      /s/ Gary Y. Leung
                                                     GARY Y. LEUNG
                                                     leungg@sec.gov
                                                     MEGAN M. BERGSTROM
                                                     bergstromm@sec.gov
                                                     Securities and Exchange Commission
                                                     444 South Flower Street
                                                     Los Angeles, CA 90071
                                                     (323) 965-3213 (Leung)




                                                2
         Case 1:18-cv-04811-JGK Document 26 Filed 09/19/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

I hereby certify that on the 19th day of September 2019, I caused to be served the foregoing
PLAINTIFF SEC’S RULE 41(a)(1)(A)(i) NOTICE OF VOLUNTARY DISMISSAL OF
ITS UNJUST ENRICHMENT CLAIM AGAINST RELIEF DEFENDANT HWANG on the
following parties entitled to service by the means indicated below:


Patrick J. Smith, Esq. (served by ECF)
Rodney Villazor, Esq.
Nicholas J. Karasimas, Esq.
SMITH VILLAZOR, LLP
1700 Broadway, Suite 2801
New York, New York 10019
(212) 582-4400
Counsel for Defendant Woojae Jung




                                                 /s/ Gary Y. Leung
                                                 Gary Y. Leung
                                                 Counsel for Plaintiff
                                                 U.S. Securities and Exchange Commission




                                             3
